WHÉEPkR, J., (orally.)
This constitutional question, of course, is new to me. I think “officer,” as it occurs to me nowr, means one with public duties ■somewhat continuous in their nature. These merchant appraisers, if I rightly construe the law, are appointed for each case. The theory of the law is that the collector appoints a merchant appraiser *363for each occasion; and, if two or throe reappraismonts are acted upon at the same time, it is not ‘because the merchant appraiser holds the office for a day or an hour, or a quarter of an hour, or for a month; but it is because the same man may be appointed in two or three instances to act on more than one appraisal, and he acts on several at the same time. I do not think an appointment of a merchant appraiser for a day, to hear any cases that might, come before him, would be good. I don’t think that his oath applies for a day or a week. I think lie should be sworn in every ease.
The merchant appraiser is a statutory reviewer for each cáse. Ho docs not hold an office, but just merely holds a designation for that one thing. That is my present impression. The merchant appraiser is called in; designated by the collector to act upon a case; to appraise on view. Their importance has not been overestimated by the counsel, because there is no appeal from their determination. What they do is final, when they do it regularly. T think I am not called upon now to say anything more about tbe constitutionality of this law. I should not feel warranted to say, sitting in this circuit court, that a law was unconstitutional which has stood so long, and been challenged in so many ways, but which never was challenged in this way before.
As to the oilier questions raised by the evidencie, I entertain the same views that I did when the cuse of ladln v. Redden was tried on this subject before me: that it is the right of the importer to bo present by himself or bis agent. I do not gather from the testimony, as given here, that the plaintiffs or their agent understood that they -wore in any way excluded from their goods, which were in the adjoining room. I understand him to say that when his appraisal was going on he was at perfect liberty to be in the room where the goods were, and point them out to the appraisers, but not to the witnesses. I understand him that there was a notice on the door that led into that room that nobody would Vie allowed in there when the witnesses wore examining the goods. When his case was up, and the merchant appraiser and the general appraiser wore there, if he had wanted to, he could have gone into the room, and pointed out any of the goods he had a mind to. lie was asked to make Ins statements, and understood that he had the right. ITo didn’t question hut that the samples they had were the right ones. He stayed there ás long as he wanted to, to do anything about pointing out his goods. I think the importer was entitled to that; to be there when the appraisal was made; to point out his goods; to know they were bis goods; to • illustrate them, and exhibit them in any maimer he saw fit; and to present to the appraisers any views he had. 1 think ho had that right; but I am not able to say from this evidence that there was anything tending to show that he was denied that right.
There is one other point upon which I am not clear; that is, when this board takes testimony, (and whether they will take it at all or not they are to decide for themselves,) whether they are bound to let the importer know that they are taking it; or, if they let the importer know they have taken it, whether they are bound to let him know what it is so he may answer *364it. But .my impression is that that is discretionary with the board; that 'they may make inquiry by what they deem to be proper ways and means; and that the importer must rely upon their fairness and judgment as to what testimony they do take, and the weight they give to it; that the fact that the importer was not informed who the-witnesses were, ánd' what they testified to, and given an opportunity to cross-examine them, and an opportunity to meet it, does not constitute -a valid objection against the-reappraisement.
I do not think we have competent' proof here to be submitted to the jury tending to show that the general appraiser and -merchant appraiser were so hampered by instructions as to what they were to consider, and the weight they were to give to the evidence, and the evidence they should take, that they did not do what they saw fit about it. I think that the board had a perfect right to do what they thought was fit, and nobody else had any right to control them in any way. If there was evidence to show that the)*- were hampered by instructions in any way, and did not freely exercise their own judgment, I should think the importers did not have a good reappraisement. But every such thing is denied. They wrere sworn, and they met, and they acted just as they saw fit, so far I think as this evidence shows.
On the testimony presented here I see no way but to direct a verdict for the defendant, except as to the $10 paid to the collector as a fee for the merchant appraiser. I think the plaintiffs should have a verdict as to that. Verdict directed accordingly.